OPINION
PER CURIAM.
On the 20th day of June, 1983, a jury found appellant guilty of the offense of assault and the court assessed his punishment at confinement in the County Jail for a period of four months. Appellant is represented by retained counsel.
The transcript was filed in this Court on the 8th day of September, 1983. A statement of facts has not been filed and a motion to extend time in which to file such statement of facts has not been filed. Appellant has not filed a brief and has not filed any motions for the extension of time within which to file a brief.
There being no statement of facts or brief on file, we have reviewed the transcript and find no fundamental error. The judgment is, therefore, affirmed. See Snowden v. State, 410 S.W.2d 641 (Tex.Cr.App.1967); Lybert v. State, 419 S.W.2d 863 (Tex.Cr.App.1967).
Affirmed.